Citation Nr: 0116014	
Decision Date: 06/12/01    Archive Date: 06/18/01

DOCKET NO.  00-16 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to basic eligibility for 
Department of Veterans Affairs (VA) benefits.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert W. Legg, Counsel





INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2000 decision of the 
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines (RO), which denied the 
appellant's application to reopen a claim to establish his 
status as a veteran of the United States Armed Forces.  He 
appealed that decision, which is now before the Board.


FINDINGS OF FACT

1.  An unappealed March 1954 RO decision denied the 
appellant's claim to establish basic eligibility for VA 
benefits on the basis that he did not have the requisite 
service, and an unappealed RO decision in October 1995 denied 
the appellant's application to reopen that claim. 

2.  The evidence submitted since the October 1995 decision, 
which includes a document from the United States Army Reserve 
Personnel Center that certifies that the appellant had no 
qualifying active military service, is merely cumulative of 
previously submitted evidence, and it is not so significant 
that it must be considered in order to decide fairly the 
merits of the claim.


CONCLUSIONS OF LAW

1.  The RO's October 1995 decision denying the appellant's 
application to reopen his claim to establish basic 
eligibility for VA benefits is final.  38 U.S.C.A. § 7105 
(West 1991); 20 C.F.R. §§ 20.302, 20.1103 (2000).

2.  The evidence submitted since the RO's October 1995 
decision is not new and material; thus, the appellant's claim 
to establish basic eligibility for VA benefits is not 
reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 
3.156(a) (2000).  

REASONS AND BASES FOR FINDING AND CONCLUSION

The Board observed that the United States Court of Appeals 
for Veterans Claims (Court) had held that when, as in this 
case, a question at issue turns on a legal determination, 
such as basic eligibility for a benefit or status as a 
claimant, and not on a factual determination, the new and 
material analysis was not applicable, as the purported 
previous "denial" was not a final decision based on a 
"claim."  D'Amico v. West, 12 Vet. App. 357 (1999) (because 
appellant never attained status of claimant he did not submit 
any claim, and therefore there was no finally denied claim 
which could have been reopened); Laruan v. West, 11 Vet. App. 
80 (1998).

However, the Court of Appeals for the Federal Circuit has 
more recently held that the new and material evidence 
requirement set forth in 38 U.S.C.A. 5108 (West 1991) applied 
to the reopening of claims that were finally disallowed for 
any reason.  D'Amico v. West, 99-71 10 (Fed. Cir. April 7, 
2000).  

The Board does not have jurisdiction to consider a previously 
adjudicated claim, unless new and material evidence is 
submitted.  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996). 

Accordingly, this issue is properly framed on the title page 
and the Board, as did the RO, will consider the threshold 
question of whether new and material evidence has been 
submitted to reopen a claim of entitlement to basic 
eligibility for VA benefits.

During the pendency of this appeal, the provisions of 
38 U.S.C.A. § 5107 were substantially revised.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA).  Generally, when the laws or regulations 
change while a case is pending, the version most favorable to 
the claimant applies, absent congressional intent to the 
contrary.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  The Board finds that, as the revised version of 
38 U.S.C.A. § 5107 eliminates the "well-grounded claim" 
requirement, this revision is more favorable to the claimant 
than the former provisions of 38 U.S.C.A. § 5107 (West 1991) 
and is, therefore, applicable under Karnas.  Besides 
essentially eliminating the requirement that a claimant 
submit evidence of a well-grounded claim, it also modified 
the circumstances under which VA's duty to assist a claimant 
applies, and how that duty is to be discharged.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of information required to 
substantiate a claim, a broader VA obligation to obtain 
relevant records and advise a claimant of the status of those 
efforts, and an enhanced requirement to provide a VA medical 
examination or obtain a medical opinion in cases where such a 
procedure is necessary to make a decision on a claim.  The 
Board notes that the provisions of the VCAA do not require VA 
to reopen a claim that has been disallowed except when new 
and material evidence is presented as described in 
38 U.S.C.A. § 5108.  See id.  

The Board finds that in this case the appellant was advised 
by the VA of the information required to reopen the claim and 
the Board may proceed with appellate review.  In this regard, 
the Board notes that the RO, in its statement and 
supplemental statements of the case, explained what evidence 
was needed to reopen  his claim.  The appellant has not 
identified any pertinent evidence that is not of record.  
Further, the appellant was provided with the opportunity to 
present testimony pertinent to this appeal at his February 
2001 personal hearing.  Therefore, the Board may proceed with 
its appellate review without prejudice to the appellant.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

When a claim to reopen is presented, a two-step analysis is 
performed.  The first step of which is a determination of 
whether the evidence presented or secured since the last 
final disallowance of the claim is "new and material."  See 
Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); 
see also 38 U.S.C. § 5108; Hodge v. West, 155 F.3d 1356, 
1359-60 (Fed. Cir. 1998).  New and material evidence is 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  Second, if VA determines that the 
evidence is new and material, the VA may then proceed to 
evaluate the merits of the claim on the basis of all evidence 
of record, but only after ensuring that the duty to assist 
has been fulfilled.  See Winters v. West, 12 Vet. App. 203, 
206 (1999) (en banc) (discussing the analysis set forth in 
Elkins), overruled on other grounds sub nom.  Winters v. 
Gober, 219 F.3d 1375, 1378 (Fed. Cir. 2000); Elkins, supra.  
The second step becomes applicable only when the preceding 
step is satisfied.  See Vargas-Gonzalez v. West, 12 Vet. App. 
321, 325 (1999).  In order for evidence to be sufficient to 
reopen a previously disallowed claim, it must be both new and 
material.  If the evidence is not material, the inquiry ends 
and the claim cannot be reopened.  See Smith v. West, 12 Vet. 
App. 312, 314 (1999).

The appellant is seeking initial veteran status in the 
pursuit of VA benefits.  During the course of this and 
earlier attempts to establish initial veteran status, the 
appellant has submitted documents from the Philippine Army 
that reflect service from October 1943 to January 1946.  
These documents were apparently originally drafted in January 
1946.

The term veteran refers to a person who served in the active 
military, naval or air service and who was discharged or 
released under conditions other than dishonorable.  38 C.F.R. 
§ 3.1(d) (2000).  Service in the Regular Philippine Scouts, 
specified service as a Philippine Scout in the Regular Army 
or in the Commonwealth Army of the Philippines, and certain 
guerrilla service is included for compensation benefits.  See 
38 C.F.R. § 3.8 (2000).

A claimant seeking VA benefits, however, must first establish 
by a preponderance of the evidence that he has attained the 
status of veteran.  See Laruan v. West, 11 Vet. App. 80, 85 
(1998); see also, Aguilar v. Derwinski, 2 Vet. App. 21, 23 
(1991); Grottveit v. Brown, 5 Vet. App. 91 (1993).  For the 
purpose of establishing entitlement to VA benefits, VA may 
accept evidence of service submitted by a claimant, such as a 
DD Form 214, Certificate of Release or Discharge from Active 
Duty, or original Certificate of Discharge, without 
verification from the appropriate service department under 
the following conditions: (1) The evidence is a document 
issued by the service department; (2) The document contains 
needed information as to length, time and character of 
service; and, (3) in the opinion of the VA the document is 
genuine and the information contained in it is accurate.  38 
C.F.R. § 3.203(a) (2000).

The United States Court of Appeals for Veterans Claims has 
held that "VA is prohibited from finding, on any basis other 
than a service department document, which VA believes to be 
authentic and accurate, or service department verification, 
that a particular individual served in the U.S. Armed 
Forces."  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).  In 
addition, service department findings are binding on VA for 
purposes of establishing service in the U.S. Armed Forces.  
Dacoron v. Brown, 4 Vet. App. 115, 120 (1993).

As a result of the appellant's earlier attempts to establish 
veteran status, the RO inquired with the United States Army 
Reserve Personnel Center in St. Louis as to whether he had 
recognized service.  In February 1954 and again in September 
1995, that organization responded to the RO by reporting that 
the appellant had no recognized service as a member of the 
Philippine Commonwealth Army, including guerrilla service, in 
the service of the United States Armed Forces.  

The RO's denial in this case was predicated upon the fact 
that none of the evidence offered in support of the 
appellant's claim was an official document of the United 
States service departments.  The Board concurs that the 
documents submitted by the appellant are not probative of 
service in the United States Armed Forces.  Although the 
appellant has submitted documents claimed to be from the 
Philippine government, he has not provided any evidence which 
satisfies the requirements of 38 C.F.R. § 3.203 as acceptable 
proof of service.  Therefore, the Board finds that evidence 
submitted in support of the claim may not be accepted as 
verification of service for VA purposes.  To the contrary, VA 
is prohibited from finding verified service based upon such 
evidence.  See Duro, 2 Vet. App. at 532.

As the service department's verification of the appellant's 
service is binding on VA and there is no valid evidence of 
service under 38 C.F.R. § 3.203, the Board must conclude that 
the appellant has not submitted any evidence that would tend 
to show  that he is a veteran for purposes of entitlement to 
VA benefits.  The appellant's proper remedy, if any, 
regarding service verification is an application to the Board 
for Correction of Military Records.  Cahall v. Brown, 7 Vet. 
App. 232, 237 (1994).

In essence, the appellant is seeking to reopen his claim by 
submitting additional arguments.  However, because his claim 
requires evidence from the service department, his 
contentions, standing alone, are not probative and therefore 
are not material.  The Board finds that as no new and 
material evidence has been submitted in support of the 
appellant's application to reopen his claim of entitlement to 
basic eligibility for VA benefits claim.


ORDER

New and material evidence not having been submitted, the 
application to reopen the claim of entitlement to basic 
eligibility for VA benefits is denied. 



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 

